                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                 GREENEVILLE DIVISION


 UNITED STATES OF AMERICA                                )
                                                         )
 v.                                                      )   No. 2:19-CR-00052
                                                         )    Chief Judge Reeves
 BRANDON ISAIAH OTEY                                     )



                                    ORDER OF DISMISSAL

        This matter is before the court on the government’s motion to dismiss the indictment [R.

 20].

        Rule 48(a) of the Federal Rules of Criminal Procedure permits the government, with leave

 of the court, to dismiss an indictment, information, or complaint. The court finds the government’s

 motion well-taken, and the motion is GRANTED. The indictment in this case is DISMISSED,

 with prejudice.



                                       ___________________________________________
                                       CHIEF UNITED STATES DISTRICT JUDGE




Case 2:19-cr-00052-PLR-CRW Document 21 Filed 10/28/19 Page 1 of 1 PageID #: 41
